                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

SHARON BLACKBURN,                                   )
                                                    )
                    Plaintiff,                      )
                                                    )
             v.                                     )          Case No. 4:19-cv-00673-AGF
                                                    )
FEDEX GROUND PACKAGE SYSTEM,                        )
INC., et al.,                                       )
                                                    )
                    Defendants.                     )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion (ECF No. 8) for leave to amend her

complaint in order to substitute a non-diverse named party for the John Doe Defendant and to

join an additional non-diverse Defendant, requiring remand of this case to state court for lack of

subject matter jurisdiction.     The removing Defendant, FedEx Ground Package System, Inc. has

consented to Plaintiff’s motion. ECF No. 12.

       For the reasons stated in Plaintiff’s motion, with the consent of Defendant, and pursuant

to 28 U.S.C. § 1447(e),

       IT IS HEREBY ORDERED that Plaintiff’s motion for leave to amend her complaint is

GRANTED.          ECF No. 8.     The Clerk of Court shall docket ECF No. 10 as Plaintiff’s first

amended complaint.

       IT IS FURTHER ORDERED that this matter is REMANDED to the Circuit Court of

Jefferson County, Missouri, in which it was filed, for lack of subject-matter jurisdiction.



                                                    _______________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE
Dated this 16th day of April, 2019.
